 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KANE MICHAEL THOMPSON,                            No. 2:19-cv-2328 KJM DB P
12                       Petitioner,
13           v.                                        ORDER
14   M.E. SPEARMAN,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1). The matter

19   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21           Before this court is respondent’s motion to dismiss the petition. (ECF No. 9). For the

22   reasons stated herein, the court will deny the motion without prejudice, and it will direct

23   petitioner to file a first amended petition.

24   I.      RELEVANT PROCEDURAL HISTORY

25           On December 6, 2019, respondent was ordered to file a response to the instant petition

26   within sixty days. (ECF No. 5). On January 31, 2020, respondent filed the instant motion to

27   dismiss. (ECF No. 9). In support of the motion, respondent ultimately asserts that the manner in

28   which petitioner has filled out the petition form makes it unclear precisely which claims petitioner
                                                       1
 1   wishes to raise on federal habeas appeal. (See id. at 1). As a result, respondent contends, the

 2   petition should be summarily dismissed for failure to state a claim, or in the alternative, the court

 3   should identify petitioner’s federal claims for respondent. (See id. at 2).

 4   II.    DISCUSSION

 5          This court is obligated to construe a pro se litigant’s pleadings liberally. See Estelle v.

 6   Gamble, 429 U.S. 97, 106 (1976) (stating pro se documents are to be liberally construed). A pro

 7   se complaint, however inartfully pleaded, must be held to less stringent standards than formal

 8   pleadings drafted by lawyers and can only be dismissed for failure to state a claim if it appears

 9   beyond doubt that he can prove no set of facts in support of his claims which would entitle him to

10   relief. See id. at 106 (internal quotation marks omitted) (citations omitted).

11          To this end, when reviewing petitioner’s pleading, the court inferred that petitioner’s four

12   claims that he made on direct appeal, were the same claims he intended to raise in this action.

13   The claims attached to the petition form clearly state grounds for relief, and they provide

14   supporting facts for those grounds. (See generally ECF No. 1 at 5-36).

15          Nevertheless, to the extent that respondent asserts that he is unable to determine which

16   claims the federal petition raises, the court takes his concerns at face value. As a result, it will

17   direct petitioner to file an amended petition which more clearly identifies the claims he intends to

18   raise in this action. See Fed. R. Civ. P. 15(a)(2) (permitting leave to amend when justice so

19   requires).

20          Accordingly, IT IS HEREBY ORDERED that:
21          1. Respondent’s motion to dismiss, filed January 31, 2020 (ECF No. 9), is DENIED

22   without prejudice;

23          2. Within thirty days of the date of this order, petitioner shall file a first amended

24   complaint which clearly identifies which claims he intended to raise in this action;

25          3. Within thirty days of the date of service of petitioner’s first amended complaint,

26   respondent shall file a response to the pleading, and
27   ////

28   ////
                                                        2
 1           4. The Clerk of Court shall send petitioner a copy of this court’s Petition for a Writ of

 2   Habeas Corpus By A Person in State Custody.

 3   Dated: March 2, 2020

 4

 5

 6

 7

 8   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/thom2328.hab.mtd.den
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             3
